Case 6:20-cv-00760-PGB-GJK Document 1-5 Filed 04/30/20 Page 1 of 6 PageID 44




       EXHIBIT E
Case 6:20-cv-00760-PGB-GJK Document 1-5 Filed 04/30/20 Page 2 of 6 PageID 45




3M COVID-19 Anti-Fraud, Anti-Price Gouging, and Anti-Counterfeiting




Have a concern to report related to Fraud, Price Gouging or Counterfeit produ
At 3M, we are committed to doing all we can to help combat the fraudulent, price gouging, and counterfeit activity
will not tolerate any such activity by 3M authorized channel partners and we will aggressively pursue third-parties
enforcement authorities around the world – including, in the U.S., the U.S. Attorney General, State Attorneys Gene
Case 6:20-cv-00760-PGB-GJK Document 1-5 Filed 04/30/20 Page 3 of 6 PageID 46




COVID-19 Fraud

Please complete as much of the information requested below as possible. Fields marked with an asterisk are require
that 3M has received the report. We request that you reply to that email and attach any copies of invoices, contract
can help us to investigate the situation.



Requestor Information

First Name*



Last Name*



Company Name



Email/Business Email Address*



Phone/Business Phone Number*



Government Agency Name (if applicable)



Country/Region*

 United States


Account Type*

 Select One
Case 6:20-cv-00760-PGB-GJK Document 1-5 Filed 04/30/20 Page 4 of 6 PageID 47


Alleged Solicitor/Seller Information
Please provide as much information as possible.


Seller First Name



Seller Last Name



Seller Company



Seller Email



Seller Phone



Seller's Website




Fraud Product Details

Product 1*

 Select One


Product 1 Price



Product 1 3M SKU



Product 1 Quantity
Case 6:20-cv-00760-PGB-GJK Document 1-5 Filed 04/30/20 Page 5 of 6 PageID 48


Product 2

 Select One


Product 2 Price



Product 2 3M SKU



Product 2 Quantity



Product 3

 Select One


Product 3 Price



Product 3 3M SKU



Product 3 Quantity



How did the interaction take place?*

 Select One


Interaction URL



Product Fraud Details*

Provide as much detail about the interaction as possible including how you rst contacted the seller and what inform
Case 6:20-cv-00760-PGB-GJK Document 1-5 Filed 04/30/20 Page 6 of 6 PageID 49




3M respects your right to privacy. 3M will collect, use, and disclose the personal information you provide in accord
fraud, price gouging and fraudulent activity, 3M may voluntarily share information with law enforcement agencies
law enforcement agencies, 3M will have no control over that personal information.

Please be aware that the information you supply about yourself, or any aspect of 3M’s operations may result in act
information that, to the best of your knowledge, is correct. You will not be sanctioned for submitting information in
knowingly provide false or misleading information, it may result in disciplinary or judicial action.

Submit
